IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-50238
                           Summary Calendar



GLEN C. JAMES,

                                           Plaintiff-Appellant,


versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION;
WAYNE SCOTT, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION;
ALLAN B. POLUNSKY, Chairman; LEPHER JENKINS, TDC
Regional Director; DAYTON J. POPPELL; MARSHALL
D. HERKLOTZ; JANIE THOMAS; GARY LANG,

                                           Defendants-Appellees.


                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-96-CV-210
                       - - - - - - - - - -
                          July 11, 1996

Before SMITH, BENAVIDES and DENNIS, Circuit Judges.

PER CURIAM:*

     Glen C. James, #660410, appeals the district court's denial

of his motion for leave to file a 42 U.S.C. § 1983 civil rights

complaint asserting claims of due process violations in placing

him in lockdown and inadequate food and exercise in lockdown in

violation of the Eighth Amendment.    The district court denied



       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
James leave to file the complaint in light of a sanction order in

James v. Collins, No. SA-95-CA-1024 (W.D. Tex. Feb. 15, 1996), in

which the district court ordered the clerk of court to refrain

from filing any document submitted by James to the court until

James paid a $50 monetary sanction or obtained written permission

from the court.

     James does not dispute that he failed to pay the $50

monetary sanction.   The district court, in denying James' motion

for leave to file the complaint, indicated its willingness to

accept for filing a narrowly-tailored complaint asserting James'

claims of constitutionally inadequate food.   James' claims

concern events which occurred on or after January 23, 1996, and,

thus, are not presently barred by the applicable two-year statute

of limitations.   Owens v. Okure, 488 U.S. 235, 249-50 (1989);

Tex. Civ. Prac. & Rem. Code Ann. § 16.003(a) (West 1996); Burrell

v. Newsome, 883 F.2d 416, 418 (5th Cir. 1989).   The district

court did not abuse its discretion in denying James' motion for

leave to file his civil rights complaint.

     AFFIRMED.